Felton, Chief Judge.
Where there is no service of the bill of exceptions upon the opposite party or his attorney within 10 days after certification by the trial court and no acknowledgment or waiver of service, this court is without jurisdiction to consider the writ of error. Code (Ann.) § 6-911; Motors Insurance Corp. v. Watkins, 100 Ga. App. 645 (112 S. E. 2d 281) and cit.

Writ of error dismissed,.


Nichols and Bell, JJ., concur.

*913Decided June 16, 1960
Rehearing denied June 28, 1960.
John D. Edge, for plaintiffs in error.
J. T. Pope, Jr., contra.